 

“PILED

| MAR 1 2021
IN THE UNITED STATES DISTRICT COURT ae
FOR THE DISTRICT OF DELAWARE us bisTRICT COURT
Maheswar Mikkilineni, | DISTRICT OF DELAWARE

 

 

 

 

 

 

 

Plaintiff
v. CA No. 20-cv-647 CFC
Related CA No. 19-cv-1391CFC
PayPal, Inc.; Shijil TS et.al;
Godaddy.com LLC;
Director C£A-CXC.
Defendants.

Plaintiff's Motion to Reconsider Order of 03/03/2021 under FRCP BUNA)
& (d)(1)

This Court Order of 03/03/2021 (at No. 20-cv-647), I received in the mail on
03/05/2021.

 

Also, I received this Court Order of 03/04/2021 (at No. 19-cv-1391) in the mail on
03/09/202 1—-which Denied my motion of 03/02/2020 (DT 38){keeping the case
pending for >12 months) to re-consider the order of 02/21/2020 (DT 35)

Relevant Fact or new-Evidence:
1. On 05/21/2020, Superior Court Order states: (see Exhibit 05 21 2020 attached in
Appendix to my motion filed in this court on 05/28/2020)
(i) “At the time of removal, the court had not ruled which of Mikkilineni? s putative
amended pleadings, if any, were permitted.”
At Note 4 “..Mikkilineni could not have amended his pleadings in this court on July
29, 2019, because the court had no jurisdiction over the matter. So anything seen in
those papers as an attempt to then add CXC (or any other federal entity) was a
nullity.. this court’s rules permit a party a single amendment to a pleading as of
right,..”

(ii) “Following remand (on 02/21/2020) Mikkilineni also filed other serial putative
amended pleadings that added new factual detail..”

 

2. Despite of the ‘new-evidence’ in the state court decision which is ‘clear and on
point’ that it “had not ruled which of Mikkilineni’s putative amended pleading, if
any, were permitted”, the US Dist. Court (at No.20-cv-647) enters an order on
03/03/2021 (keeping the case pending for ~12 months) and,
(i). dismisses a ‘non-existing defendant director CfA-CXC in a non-existing
amended pleading’—evidently, accepting the director CfA is an employee of the

 
-2- |
Smithsonian, not an employee of Harvard University—without allowing a hearing
and/or discovery.

(ii). Similarly US Dist. Court (at No. 19-cv-1391) entered an order on 02/21/2020
dismissing a ‘non-existing defendant, program-director CXC, in a non-existing
amended pleading’ and remanded rest of the case into the state court —evidently,
accepting the program-director CXC is an employee of the Smithsonian—without
allowing a hearing and/or discovery.

FRCP 81:

(c) Removed Actions.

(1) Applicability. These rules apply to a civil action after it is removed from a state edurt.

(A) As Affected by State Law. A party who, before removal, expressly demanded a jury trial in
accordance with state law need not renew the demand after removal.

(d) Law Applicable.
(1) “State Law” Defined. When these rules refer to state law, the term “law” includes the state’s
statutes and the state’s judicial decisions.

Conclusion:

Therefore, US Dist. Court Orders of 03/03/2021 (at No. 20-cv-647), Orders of
02/21/2020 & 03/04/2021 (at No. 19-cv-1391) must be ‘void’ under FRCP 81(c)(1)(A)
& (d)(1), as the new-evidence makes the Orders cover only non-existing federal-
agents and/or non-existing amended-pleadings under the state’s judicial decisions
in this matter. Hence,

1. I request the US Dist. Court to ‘remand the entire case into the state court’
where I can file “a single amendment to a pleading as of right” under the state law;
2. I request the US Dist. Court to Order to ‘release copies of any/all opinions,
decisions & documents’ if provided to this Court, during the past 12-months, by
DOJ civil-criminal, FBI and/or other federal agencies, other entities such as US
Courts, which directly or indirectly relate to this matter.

Also, I am (as a servant of The Creator) duty-bound to submit latest News about
The Creator—see Exhibit: Genius Creator.

 
s

Respectfully, , /, th mes
Sd- MK pp AZZ -
M.R.Mikkiline

Plaintiff Date 03/09/2021

Certificate of Service:

I, Maheswar Mikkilineni, certify that a true and correct copy of this pleading sent on 03/09/2021
by email to:

dylan.steinberg@usdoj.gov; Civil.Communications@usdoj.gov; renee.austin2@usdoj.gov;
shane.macas@usdoj.gov; caseview.ecf@usdoj.gov; kimberly.rechner@usdoj.gov;
usade.ecf@usdoj.gov; amy.goodman@delaware.gov; Daughton, Morgan M (Courts)
Morgan.Daughton@delaware.gov; gfischer@cozen.com; kswift@wglaw.com

MRO MH R ype

Exhibit A: Genius Creator or \o

03/06/2021

Dear Prof. Baumgardner and Researchers:

I think, this an important and useful research—trillion times better than sending space-ships to
the Moon or Mars to find ‘sites’ to store ‘Bombs’ under a ‘false pretext ‘ (we are searching for
life):

As I see the key-findings (neglecting your analysis) are these:

(i) Once a month, at the time of new moon a small, diffuse spot of light appears in the sky
opposite the Sun

(ii) This spot is about five times the diameter of the full moon, and is 50 times fainter than can be
seen with the unaided eye...

(iii) The SMS is brighter when the Moon is north of the ecliptic at new moon... an annual pattern
was found...

(iv) Does this have a practical application? Probably not”

2ev\

 

In my yesterday’s email I said:

“The intake of the ‘Food’ makes earth alive: it digests in its ‘Core’ (see the finding at II), spits at
S. pole and thru the skin, like animals do (a product of Father sun & Mother earth): And, a part
of that spitting comes the new-atoms (all atoms) including those in article IIT”

Here, in the case of Moon, you are not able to see the ‘intake of food’ (like at earth N. pole)—
but, you are able to see the ‘spitting atoms’ at Moon S$. pole.

Now, the concept of ‘intake at N & spit at S’ should be clear (to all of us)—in fact, all creatures
do the same (eat thru mouth & spit thru bowel):

Hence, it is a simple design by the Genius Creator!

So, let us study Veda (Knowledge in Sanskrit) and get back to the basics of the ‘civilization’—let
us forget the song: ‘I am great and my god in Great!’—remember, it is only ‘One-God’ with the
‘Powers of Brahma, Vishnu, Siva’ within sun, star, earth-moon & you.

Maheswar
IGR Planets

Research Article

Long-Term Observations and Physical Processes in the Moon's Extended Sodium Tail
Jeffrey Baumgardner, Sarah Luettgen, Carl Schmidt, Majd Mayyasi, Steven Smith, Carlos Martinis

 

First published: 28 January 2021
ps://doi.org/10.1029/2020JE006671

 

b) Earth anti-sunward view

¢) Earth-Moon side view

Exhibit B: Genius Creator

03/03/2021
Dear Research-experts:

Please see the Articles I, II, II] & ITV (below): I think, all these 4-articles are trying to show us
“something in Nature’ which we are unable to get it...

In article I: Did the ‘scientists ...in a new study ...spot a space hurricane for the first time in
August 2014’? Let us look at the points it make:

Ist note this: “we report a long-lasting space hurricane in the polar ionosphere and
magnetosphere during low solar and otherwise low geomagnetic activity. Near the center,
precipitating electrons were substantially accelerated to ~10 keV.”

2nd note this: “The fact the hurricane occurred during a period of low geomagnetic activity
suggests they could be more relatively common within our solar system and beyond”
3rd see confirmation: “Fig.5”
4th does the ‘energy from solar wind favor the north-(pole)’?

These 4-points come from article Yes, I agree with these findings.
See if you can recognize the right to left ‘Swastika’ (in reverse to the earth-Orbit) and the intake
of the ‘Food’ at earth N. pole (see Fig.5)?

If you go back in ~2025 (11-12 Yrs. from 2014), you will, most likely, find a left to right
‘Swastika’ (in the direction earth-Orbit}—sun or earth can’t make Swastika, the power of Creator
(Brahma-Vishnu-Siva) alone makes Swastika.

The intake of the ‘Food’ makes earth alive: it digests in its ‘Core’ (see the finding at II), spits at
S. pole and thru the skin, like animals do (a product of Father sun & Mother earth): _
And, a part of that spitting comes the new-atoms (all atoms) including those in article III.

Then, what about the findings in article [V?

Answer to that is directly relate to Swastika, pole-reversal & Yuga period of 4.32x10%6 Yrs.,
precisely. Hence, the findings in article IV are ‘incorrect’—like the other 99.99% of work being
done or published by our present-scientists:

No wonder the politicians, media & the rich (with pocket-full $), that control rest of the animals
(including man), listen to and act ONLY in self-interest with Greed for more...§

Thanks for reading (assuming you have time to read)—

By the way, Neanderthals were a sect of our-ancients that survived the ~1.25x10%6 Yrs. of Ice-
Age. And, our-ancients were much smarter and learned than us—they gave us the ‘civilization’
to live under the Laws of Nature. What did we do? Formed Religions and fighting with each
other—‘I am great & my god is Great’!

Maheswar

Published: 22 February 2021

A space hurricane over the Earth’s polar ionosphere

Qing-He Zhang, Yong-Liang Zhang, Chi Wang, Kjellmar Oksavik, Larry R. Lyons, Michael Lockwood, Hui-Gen
Yang, Bin-Bin Tang, Joran Idar Moen, Zan-Yang Xing, Yu-Zhang Ma, Xiang-Yu Wang, Ya-Fei Ning & Li-Dong
Xia

Nature Communications volume 12, Article number: 1207 (2021) DOThttps://doi.org/10.1038/s4 1467-02 1-21459-y

 
a
|
|
|
| Proected econ nection Sie
Space Harticane
|
\
~¥.
~~
— — -
|
a)
|
|
i Sacths Madqnetic Fir 2
i
4

 

 

J el-Aligned Currert

 

Pagnetorall late
Seace Hurricane
|
Recanrtes tion Site
Yoo |
1 - =e interpla etary Magnetic Field IVF) |
“al 4
, aot #
‘ys
8
, ¥ / datell te
we Radiaton delts
a -
- we Flasmashect
= Jayde magretopause |
Gah »
ie. MIKKICINEN | 3
Te Wee apask Rd #203

Newark, be 1972 U.S.A

   

a 8
Rad? 6
) 4 =x
Ai =
. &

 

 

~—!

“ FILED The Clyne 4
as Us Diet ©

\
| MAR 47 2021

+ IB

ip Siena gad N, Km a eae)
©. Oo S
pisTRICT OF PNR iW Pali at” DE S48ol- ~ 3570

enna: Ee

LoL SSS So ooiS Ped pled bli tifpgeddi ly dial dey

 

 

 

 

 

Feenh does!
